13-2211-cv
Weissbrod v. Gonzalez


                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 19th
day of August, two thousand fourteen.

PRESENT:
            JOSÉ A. CABRANES,
            CHESTER J. STRAUB,*
                          Circuit Judges.
_____________________________________

AMY R. WEISSBROD,

                   Plaintiff-Appellant,

                            v.                                                    No. 13-2211-cv

HON. LUIS A. GONZALEZ, PRESIDING CHIEF JUSTICE, APPELLATE
DIVISION FIRST DEPT., JAMES T. SHED, THOMAS CAHILL, NAOMI
GOLDSTEIN, JORGE DOPICO, HALLIBURTON FALES, ORLANDO
REYES, ESQ., QUASI-JUDICIAL OFFICERS AT THE FIRST DEPARTMENTAL
DISCIPLINARY COMMITTEE “FDDC DEFENDANTS”, HON. JONATHAN
LIPPMAN, CHIEF JUSTICE OF THE NY COURT OF APPEALS,

                   Defendants-Appellees,

PAUL CURRAN,

                   Defendant.
        *
          Judge Livingston has recused herself from consideration of this matter. Pursuant to Second Circuit Internal
Operating Procedure E(b), the matter is being decided by the two remaining members of the panel.
                                                           1
_____________________________________

FOR PLAINTIFF-APPELLANT:                                   Amy R. Weissbrod, pro se, Upper Montclair,
                                                           NJ.

FOR DEFENDANTS-APPELLEES:                                  Barbara D. Underwood, Solicitor General,
                                                           Michael S. Belohlavek, Senior Counsel, Mark
                                                           H. Shawhan, Assistant Solicitor General, for
                                                           Eric T. Schneiderman, Attorney General of
                                                           the State of New York, Albany, NY.

        Appeal from a May 14, 2013 judgment of the United States District Court for the Southern
District of New York (Jesse M. Furman, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff Amy Weissbrod, an attorney proceeding pro se, appeals from the District Court’s
judgment dismissing her 42 U.S.C. § 1983 suit as barred by the Rooker-Feldman doctrine and on
immunity grounds, and from the District Court’s order denying reconsideration. We assume the
parties’ familiarity with the underlying facts and the procedural history of the case, to which we refer
only as necessary to explain our decision to affirm.

          A district court has the inherent authority to dismiss an action as frivolous, even when the
plaintiff has paid the filing fee. Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 363–64 (2d
Cir. 2000) (per curiam). An action is frivolous “where it lacks an arguable basis either in law or in
fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). We ordinarily afford special solicitude to pro se
litigants, but, as an attorney, Weissbrod is not entitled to liberal construction of her pleadings. See
Tracy v. Freshwater, 623 F.3d 90, 101–02 (2d Cir. 2010). Although we have not decided whether such
sua sponte dismissals are reviewed de novo or for abuse of discretion, we need not reach that issue here
because the District Court’s decision “easily passes muster under the more rigorous de novo review,”
Fitzgerald, 221 F.3d at 364 n.2.

         After review of Weissbrod’s complaint and relevant case law, we affirm substantially for the
reasons set forth by the District Court in its May 2, 2013 order. Weissbrod complains principally of
injuries caused by a state court judgment ordering her to pay a fine and temporarily suspending her
from the practice of law. Yet the Rooker-Feldman doctrine bars any attempt by Weissbrod to disturb
these disciplinary orders. See Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d 77, 86–87 (2d Cir. 2005).
Moreover, Weissbrod’s claims seeking damages, among other forms of relief, against the defendants
in their individual and official capacities were properly dismissed on the grounds of absolute and
sovereign immunity. See Cleavinger v. Saxner, 474 U.S. 193, 200 (1985); Ying Jing Gan v. City of New
York, 996 F.2d 522, 529 (2d Cir. 1993).
                                                      2
         Weissbrod argues further that the District Court erred by denying her request for leave to
amend, but she failed to make any substantive argument in support of that contention. See Norton v.
Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998). In any event, granting leave to amend would have been
futile in light of the applicability of the Rooker-Feldman doctrine and sovereign and judicial immunity.
See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       We have considered all of the arguments raised by Weissbrod on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s May 14, 2013
judgment.1



                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




        1 We also deny as moot Weissbrod’s motion to file a supplemental appendix (ECF No. 93), inasmuch as the

supplemental materials do not affect our review and disposition of this case.
                                                        3